Citation Nr: 0406091	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to July 
1946.  He died on January [redacted], 1996.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 2000 determination by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held that the appellant failed to submit 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In an unappealed July 1996 rating decision, the RO denied 
a claim for service connection for the cause of the veteran's 
death on the basis that the veteran's death was due to 
natural causes with no causal relationship to military 
service demonstrated.

2.  Additional evidence submitted since the RO's March 1981 
decision is not new and material as it does not competently 
address whether the veteran's death is related to a period of 
active service or service connected disability.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1996).

2.  The evidence added to the record subsequent to the RO's 
July 1996 decision is not new and material evidence; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 1310, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.159(a) 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant filed her claim 
to reopen by means of a VA Form 21-4138 filing received in 
February 2000.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act of 2000 were enacted into law.  
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this 
law redefined VA's notice and duty to assist requirements in 
the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans' Claims (Court) has held 
that the new notice requirements on VA, pursuant to 
38 U.S.C.A. § 5103, apply to claims to reopen.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The new notice 
requirements of section 5103 read as follows:

REQUIRED INFORMATION AND EVIDENCE. - Upon 
receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and the claimant's 
representative, if any, or any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that is 
necessary to substantiate the claim.  As part 
of that notice, the Secretary shall indicate 
which portion of that evidence, if any, is to 
be provided by the claimant and which portion, 
if any, the Secretary, in accordance with 
section 5103A of this title and any other 
applicable provisions of law, will attempt to 
obtain on behalf of the claimant.
(emphasis added).

A March 23, 2000 RO letter, which predated the initial 
unfavorable determination in this appeal, notified the 
appellant that new and material evidence was required on the 
issue of whether a causal relationship was shown between the 
veteran's cause of death and military service.  At this time, 
she was advised of her obligation to submit evidence from 
doctors or hospitals that treated the veteran.  The RO also 
notified the appellant of VA's obligation to obtain on her 
behalf any VA records which she specifically identified.  The 
Board finds that such notice complies with the statutory and 
caselaw requirements applicable to this claim absent a 
reopening.  See 38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (2000).  See also White v. Derwinski, 1 
Vet. App. 519, 520- 21 (1991) and Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (VA was obligated to provide a claimant 
assistance in acquiring medical evidence which might 
substantiate a claim, and where VA had notice of pertinent 
records which may constitute new and material evidence 
sufficient to justify reopening a prior claim).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim.".  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" specifically, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, it is 
evident that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not require further assistance.  
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

With respect to VA's duty to assist, the Board notes that the 
claims folder contains all private and VA medical records 
identified by the appellant as relevant to the claim on 
appeal, to include the veteran's terminal records from 
Clarksville Memorial Hospital.  There are no outstanding 
requests to obtain any evidence and/or information in 
connection with the current appeal, and the Board finds no 
basis to obtain medical opinion in this case.  Cf. 38 C.F.R. 
§ 3.159(c)(4)(iii) (2003) (under new duty to assist 
provisions, VA has no duty to obtain medical examination or 
opinion absent a reopening of a claim).  The Board finds, 
therefore, that the duty to assist the appellant has been 
satisfied in this case.

In July 1996, the RO denied the appellant's original claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was provided notice of this 
decision by letter dated July 11, 1996, but she did not file 
a timely appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1996) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within 1-year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2003).  The Board, therefore, agrees with the RO 
that the new and material standard applies to this case.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

A veteran's death will be considered service connected where 
a service-connected disability is either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).  A service-connected disability 
is the principal cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2003).  A contributory cause 
of death must be causally connected to the death and must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1) (2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The benefit of the doubt rule, 
however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  In the RO's 
July 1996, the claim of entitlement to service connection for 
the cause of the veteran's death was denied on the basis that 
the veteran's death was due to natural causes with no causal 
relationship to military service demonstrated.

At the time of the RO's decision in July 1996, the veteran 
was in receipt of an award of service connection for 
conversion reaction rated as 30 percent disabling since June 
1949.  His manifestations included hysterical epileptical 
spells, tension and anxiety.  The evidence of record included 
the veteran's death certificate provided by Clarksville-
Montgomery County Health Department indicating the date of 
death as January [redacted], 1996 at Clarksville Memorial Hospital.  
The immediate cause of death, as certified by A.R. Boyd, 
M.D., was listed as "Natural Causes" with the approximate 
interval between onset and death identified as "unknown."  
There were no conditions identified as underlying the 
immediate cause of death.  The veteran was 71 years of age at 
the time of death.

Prior to his death in January 1996, the veteran had filed a 
claim for an increased rating for "neurosis" by means of a 
VA Form 21-4138 filing received in May 1995.  Records 
associated with his claim included VA clinic records showing 
his treatment for dizzy spells, abdominal pain, decreased 
renal function, hypertension, "stress," polycythemia and 
neurogenic bladder.  His impressions and diagnoses included 
Type 2 diabetes mellitus, hypertension, chronic renal 
impairment (CRI), benign prostate hypertrophy (BPH), 
polycythemia, dizziness, flaccid neurogenic bladder, 
atrioventricular block (AVB), traumatic cataract of the right 
eye (OD), presbyopia, myopia and early cataract development 
of the left eye (OS).

Terminal records from Clarksville Memorial Hospital reflect 
that ambulance personnel arrived at the veteran's home on 
January [redacted], 1996 with him having no pulse.  There was a 
reported history of the veteran having lunch when he clutched 
his chest and collapsed.  Paramedics made attempts to revive 
the veteran upon his ambulance transfer to the hospital, and 
he arrived at the emergency room in full arrest, very 
cyanotic and with rare agonal beats on the heart monitor.  
Efforts to revive the veteran were unsuccessful.  

Relevant evidence added to the claims folder since the RO's 
July 1996 consists entirely of the appellant's personal 
opinion that the veteran's death was causally related to his 
service connected "stress and battle fatigue."  She 
indicates that, at the time the veteran filed his claim for 
an increased rating in 1995, his service connected 
psychiatric disorder had worsened with nervousness, 
moodiness, easy upset and stress which resulted in a constant 
"agitated state."  He had been unsuccessful in obtaining 
prescriptive treatment for his symptoms with VA.  The 
appellant disputes that the veteran died of natural causes, 
and points to perceived deficiencies in the death certificate 
and the paramedic description of events prior to their 
arrival.  For instance, she indicates that a physician other 
than the attending physician signed the death certificate, 
and that the veteran had not been eating lunch when he 
collapsed as stated in the terminal records.  She also 
provided a lay statement recalling that he had spoken a few 
words with blood on his face and nose due to his fall.  

The evidence submitted since the RO's July 1996 is new in the 
sense that the appellant has provided additional details of 
the circumstances prior to the veteran's death, and 
previously unconsidered theories regarding the causal 
relationship between his death and service connected 
disability.  This evidence, however, is not material to the 
case at hand as it does not consist of competent and 
probative evidence as to the medical cause of the veteran's 
death and it's relationship to a period of active service or 
service connected disability.  This is so because the 
appellant is not shown to possess the necessary training and 
skills to make judgments of medical fact and causation.  
Barfield v. Brown, 5 Vet. App. 8 (1993) (a lay person is not 
competent to opine as to medical cause of death).  The Board 
must find, therefore, that the appellant has failed to submit 
new and material evidence to reopen the claim for entitlement 
to service connection for the cause of the veteran's death, 
and the claim to reopen must be denied.

ORDER

The claim for service connection for the cause of the 
veteran's death is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



